UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


  GARY DEWAYNE LEWIS,

                          Petitioner,

                         v.
                                                      Civil Action 08-0198 (HHK)
  UNITED STATES ATTORNEY
  GENERAL,

                          Respondent.



                           MEMORANDUM OPINION

       Petitioner filed this action for habeas corpus relief on February 4, 2008,

while confined at the Federal Correctional Institution in Beaumont, Texas. The

Court promptly issued an order directing a response from the respondent but none

was ever filed, and petitioner did not seek enforcement of the order. According to

the Bureau of Prisons’ inmate locator, petitioner is currently confined at the

Allenwood Federal Correctional Complex in White Deer, Pennsylvania. Since

there has been no activity in this case for more than two years, it is presumed that

petitioner has abandoned the case.

       In any event, the proper respondent in habeas corpus cases is the

petitioner’s warden or immediate custodian. Rumsfeld v. Padilla, 124 S.Ct. 2711

(2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998) (citing

Chatman-Bey v. Thornburgh, 864 F.2d 804, 810 (D.C. Cir. 1988)). "[A] district

court may not entertain a habeas petition involving present physical custody

unless the respondent custodian is within its territorial jurisdiction." Stokes v.
U.S. Parole Commission, 374 F.3d 1235, 1239 (D.C. Cir. 2004). Because

petitioner’s custodian is not in the District of Columbia, this Court lacks

jurisdiction to entertain his petition. His recourse lies, if at all, in the United

States District Court for the Middle District of Pennsylvania. Therefore, this

action will be dismissed without prejudice. A separate Order accompanies this

Memorandum Opinion.

                                                __________s/________________
                                                Henry H. Kennedy, Jr.
                                                United States District Judge

Date: November 22, 2010




                                            2